DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
This Office action is in response to the applicant’s communication filed on 4/27/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 5, with respect to Applicant’s claim amendments made in view of the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 
Applicant’s arguments, see page 5, alleging that Vinluan discloses stent grafts arranged within a vessel and not about a vessel as recited in the pending claims have been fully considered but they are not persuasive.  Firstly, Applicant’s argument relies on features that are not claimed and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Secondly, similar to El-Kurdi, the device of Vinluan is expressly disclosed being usable to replace and/or bypass occluded, diseased or damages vessels ([0002]) by any conventional methods.  As Applicant’s arguments are based on unclaimed features and/or are directly contradicted by the disclosure of Vinluan, Applicant’s arguments are not persuasive.   
Applicant's arguments, see pages 5-6, allege in a conclusory statement that a reduced profile in not a concern and would not provide a point of motivation have been fully considered but they are not persuasive.  It is the Examiner’s position that such an expressly taught reduction in bulk and delivery profile directly provides for many directly associated benefits including reduced packaging and/or shipping costs while further allowing the versatile and multi-functional device to be delivered and/or deployed as needed to and/or through bodily treatment sites of a wide variety of sizes, as needed.  For at least these reasons, Applicant’s argument are not persuasive.
Applicant's arguments, see page 6, alleging that El-Kurdi in view of Vinluan fails to provide the desired compliance of El-Kurdi have been fully considered but they are not persuasive.  Firstly, both Applicant and El-Kurdi fail to expressly set forth any specific desired compliance levels that are critical to and/or required for functionality.  At best, El-Kurdi appears to set forth that “pulsatile radial excursions” are seen as being preferable and/or beneficial in an attempt to mimic native tissue ([0203]).  Second, the scaffolds of Vinluan expressly do not cover the entirety of the graft exterior thereby providing a vast plurality of surface regions fully capable of providing beneficial “pulsatile radial excursions” (see Fig. 1A).  For at least these reasons, Applicant’s argument are not persuasive.  It is further noted that Applicant’s arguments fail to address all the benefits of incorporating a scaffold of Vinluan which still further include beneficially providing radial support to a tissue graft and/or further enhancing both mechanical support and sealing, as set forth in the previous office action.

Claim Rejections - 35 USC § 103
Claims 223-228, 230-231, 233-236, 238 and 240-241 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El-Kurdi et al. (US 2008/0208323) in view of Vinluan (US 2011/0040367).
El-Kurdi discloses a bioerodible wrap comprising the following claim limitations:
(claim 223) a tubular vascular tissue having a wall defining a lumen (see claim 1; [0024]; [0067]-[0069]; tubular tissue is living cellular structure), the lumen extending from a first end of the living tubular tissue to a second end of the living tubular tissue (i.e. found in a “tubular” tissue structure, [0024]; [0067]-[0069]), the wall having an exterior surface (also found in a “tubular” tissue structure, [0024]; [0067]-[0069]); a fiber matrix deposition comprising a polymer (see claim 4; [0024]; [0067]-[0069]), the fiber matrix deposition surrounding the exterior surface of the tubular tissue (see claims 1 and 4; [0024]; [0067]-[0069]);
(claim 224) wherein the fiber matrix deposition surrounds the exterior surface of the living tubular tissue from the first end to the second end of the living tubular tissue ([0068]; matrix is contiguous about the circumference of the tubular tissue forming a continuous supportive ring on the surface about the circumference of the tubular with embodiments disclosed covering both the entire length and other embodiments not necessarily covering the entire length);
(claim 238) determining a patient parameter from an assessment of the patient ([0076]-[0077]; patient parameter such as biodegradation rate due to adjusted thickness of the matrix or fibers is expressly disclosed); providing a tubular member (see claim 1; [0024]; tubular tissue is living cellular structure such as an autologous graft); and applying a fiber matrix including a polymer disposed about a circumference of the tubular member, a portion of the fiber matrix being applied to accommodate or modify the patient parameter ([0069]-[0070]; [0072]; [0076]-[0077]; electrospinning of fiber matrix onto the tubular member provides an inherent anisotropic layer that will vary a patient parameter such as biodegradation rate due to varying thicknesses of the matrix and/or fibers);
(claim 240) wherein the fiber matrix is applied to the tubular member by electrospinning (see claim 4; [0024]; electrospinning of fiber matrix expressly disclosed); and 
(claim 241) a tubular member comprising a length and a circumference (see claim 1; [0024]; tubular tissue is disclosed as any living cellular structure such as an autologous graft); and a restrictive fiber matrix including a polymer disposed about a length and circumference of the tubular member ([0024]); wherein the fiber matrix comprises at least one parameter that varies along the length of the fiber matrix, the circumference of the fiber matrix, or both the length and circumference of the fiber matrix ([0069]-[0070]; [0072]; [0076]-[0077]; electrospinning of fiber matrix provides an inherent anisotropic layer that will vary a patient parameter such as biodegradation rate due to varying thicknesses of the matrix or fibers).
El-Kurdi, as applied above, discloses a graft device and method comprising all the limitations of the claim except for the device further comprising a scaffold having the specific claim limitations set forth in claims 223, 225-231, 233-238 and 240-241.  
However, Vinluan expressly teaches (see Figs. 1A, 1G1 and 1G2) a similar tubular graft prosthesis (100, see Fig. 1A) comprising the following claim limitations: 
(claim 223) further comprising a scaffold (104,106,108; see Fig. 1A) disposed relative to the fiber matrix deposition and surrounding the exterior surface of the tubular tissue (as taught in Figs. 1A and 1G1; scaffold 306 shown surrounding the exterior of the two layers (302a,302b) of the graft of El-Kurdi);
(claims 225-226, 238 and 240-241) wherein the scaffold (104,106,108; see Fig. 1A) surrounds the exterior surface of the living tubular tissue from the first end to the second end of the living tubular tissue (as shown in Fig 1A; scaffold shown disposed along the exterior of the entire length and about the circumference of graft 102);
(claim 227) wherein the scaffold (104,106,108; see Fig. 1A) has at least one of a mesh structure, a coil structure, a braided structure, or a knitted structure (as shown in Fig. 1A; scaffold shown having a coil structure, wherein Webster defines “coil” as a series of loops and/or to wind into rings (see https://www.merriam-webster.com/dictionary/coil));
(claim 228) wherein the scaffold (104,106,108; see Fig. 1A) is flexible (see Abstract; claim 1; [0002]; [0006]-[0008]; [0028]-[0029]; scaffold made from metallic spring elements, wherein springs are resilient and/or plastically deformable);
(claim 230) wherein the scaffold (104,106,108; see Fig. 1A) surrounds the fiber matrix deposition (as taught in Figs. 1A and 1G1; scaffold 306 shown surrounding the exterior of the two layers (302a,302b) of the graft of El-Kurdi);
(claim 231) wherein the scaffold (306’, see Fig. 1G2) is positioned between the tubular tissue (302a’) and the fiber matrix deposition (302b’) (as shown in Figs. 1G1 and 1G2; Vinluan teaches that it is known that providing a scaffold on the exterior of a two layer graft (as shown in Fig. 1G1) and providing a scaffold sandwiched within a two layer graft (a shown in Fig. 1G2) are elements that are functional equivalents for providing radial support to a tissue graft while further reducing the bulk and delivery profile of the graft ([0004]) and to beneficially provide and enhance mechanical support and sealing while improving the endovascular exclusion of an aneurysm ([0002]-[0003]; [0048]))  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the scaffold sandwiched within a two layer graft taught by Vinluan (see Fig. 1G2) for the scaffold on the exterior of a two layer graft of Vinluan (see Fig. 1G1) because both elements were known equivalents for providing radial support to a tissue graft while further reducing the bulk and delivery profile of the graft and to beneficially provide and enhance mechanical support and sealing while improving the endovascular exclusion of an aneurysm within the tissue graft/wrap art.  The substitution would have resulted in the predictable results of providing radial support to a tissue graft while further reducing the bulk and delivery profile of the graft and to beneficially provide and enhance mechanical support and sealing while improving the endovascular exclusion of an aneurysm to the device of El-Kurdi in view of Vinluan);
(claim 233) wherein the scaffold (406, Fig. 1H) and the fiber matrix (402c) are bonded ([0040]; scaffold 406 of Fig. 1H expressly taught to be positioned between graft layers and bonded, adhered and/or fused thereto);
(claim 234) wherein the scaffold (306’, Fig. 1G2) and the fiber matrix (302b, Fig. 1G2) comprise a single-layer or a composite structure (see Fig. 1G2; [0037]; [0039]; single-fused layer embodiment expressly disclosed with the spring/scaffold 306’ being embedded/adhered within the graft structure);
(claim 235) wherein the scaffold (306, Fig. 1G1) and the fiber matrix (302b, Fig. 1G1) comprise a two-layer or laminate structure (see Fig. 1G1; [0037]; [0039]; laminate structure expressly disclosed with separate layers of a spring/scaffold 306 and layer 302b); and
(claim 236) wherein the scaffold (104,106,108; see Fig. 1A) comprises a first material ([0002]; [0039]; i.e. metallic spring elements) and the fiber matrix deposition comprises a second material (see El-Kurdi (Abstract; claim 1; [0024]) and/or Vinluan ([0037]) for polymer matrix materials).
Vinluan expressly teaches the use of the above limitations in order to beneficially provide radial support to a tissue graft while further reducing the bulk and delivery profile of the graft enabling use in a wide variety of treatment locations ([0004]) and to beneficially provide and enhance mechanical support and sealing while further improving the endovascular exclusion of an aneurysm ([0002]-[0003]; [0048]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of El-Kurdi to incorporate the above structures in order to beneficially provide radial support to a tissue graft while further reducing the bulk and delivery profile of the graft enabling use in a wide variety of treatment locations and to beneficially provide and enhance mechanical support and sealing while further improving the endovascular exclusion of an aneurysm, as taught by Vinluan.

Claims 229 and 237 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El-Kurdi in view of Vinluan as applied to claims 223 and/or 236 above, and further in view of Shokoohi (US 2009/0182404).
El-Kurdi in view of Vinluan, as applied above, discloses a graft device comprising all the limitations of the claim except for the scaffold being anisotropic and composed of a polymer.  
However, Shokoohi teaches a vascular prosthesis comprising a scaffold that is expressly anisotropic ([0090]) and composed of a polymer ([0090]) in order to beneficially create a self-reinforced construction that attains maximum radial strength having a high degree of molecular orientation in the direction of the long axis ([0090]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of El-Kurdi in view of Vinluan to have its scaffold be anisotropic and composed of a polymer in order to beneficially create a self-reinforced construction that attains maximum radial strength having a high degree of molecular orientation in the direction of the long axis, as taught by Shokoohi.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 223-229, 232-234 and 237 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,622,849. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set generally requires a graft comprising tubular tissue, a fiber matrix deposition surrounding the tubular tissue and a scaffold disposed relative to the fiber matrix deposition and surrounding the exterior of the tubular tissue.  It is noted that a claim to a species will anticipate a claim to a genus.  MPEP 2131.02(I).  Therefore the narrower species claims of U.S. Patent No. 9,622,849 anticipate the broader genus claims of the present invention.  

Allowable Subject Matter
Claim 232 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is further noted that claim 232 also remains subject to a double patenting rejection set forth above which must be resolved before the subject matter of claim 232 may be in proper consideration for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771